SHIVERS, Chief Judge.
This appeal is from an order requiring Home Insurance Corporation to pay wage loss benefits from the date of maximum medical improvement (MMI) until the Judge of Compensation Claims (JCC) determines apportionment and permanent total disability. Home Insurance Corporation was also required to pay medical bills subject to its right to seek contribution from CNA.
However, prior to entering his order, the JCC also determined that claimant reached MMI on June 19, 1989. Apportionment was therefore ripe for determination. Florida Ins. Guar. Ass’n. v. Fibercon Indus., 491 So.2d 566 (Fla. 1st DCA 1986). An order which disposes of less than all matters which are ripe for determination is interlocutory and not reviewable by appeal. Industrial Steel v. Robinson, 444 So.2d 1117 (Fla. 1st DCA 1984).
The appeal is dismissed without prejudice to review of the order in the event of *1125appeal from a final order. See, e.g., Sheffield. Steel Products v. Tripp, 433 So.2d 46 (Fla. 1st DCA 1983).
BOOTH and ALLEN, JJ., concur.